     Case 1:21-cv-20706-DPG Document 25 Entered on FLSD Docket 04/06/2021 Page 1 of 1

AO 440 (Rev. 06/ 12) Summons in a Civil Act ion


                                           U NITED S TATES D ISTRICT C OURT
                                                                for the
                                                    Southern District of Florida   EJ
MEUDY ALBAN OSIO in her personal
capacity and in her capacity as the                               )
personal representative of th~ Estate of
FERNANDO ALBERTO ALBAN ,                                          )
F ERNANDO ALBAN OSIO, and MARIA
F ERNANDA ALBAN OSIO                                              )
                                                                  )
                               Plaintiff(s)
                                                                  )
                                                                  )       Civil Action No. 1 :21-cv-20706-DPG
                                    V.
NICOLAS MADURO MOROS;
                                                                  )
FUERZAS ARMADA REVOLUCIONARIAS
DE COLOMBIA ("FARC")i THE CARTEL OF
                                                                  )
THE SUNS A.K.A. CARTl::L DE LOS SOLES;                            )
V LADIMIR PADRINO LOPEZ; MAIKEL
JOSE MORENO PEREZ; NESTOR LU IS                                   )
REVEROL TORRES; and TAREK W ILLIAM
SAAB                                                              )
                              Defendant(s)                        )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant 's name and addres:..) Cartel de Los Soles
                                      Care of Cliver Antonio Alcala Cordones
                                      To be served in accordance with the Court's Order Directing Service by the U.S .
                                      Marshal's Office




           A lawsuit has been fi led against you.

         Within 2 1 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P . 12 (a)(2) or (3) - you must serve on the p laintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the p laintiff or plaintiff's attorney,
whose name and address are: Jaime D. Guttman, Scale Law Partners, LLC, 777 Brickell Avenue Suite 500, Miami,
                                  FL 33131
                                  Alex C. Lakatos, Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006
                                  Stephen M. Medlock, Mayer Brown LLP, 1999 K S treet NW, Washington, DC 20006
                                  Jonathan S . Klein , Mayer Brown LLP, 1999 K Street NW, Washington, DC 20006



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You a lso must file your answer or motion w ith the court.



                                                                             CLERK OF COURT


Date:
                  Apr 6, 2021
                                                                                        Signature of Clerk or Deputy Clerk



                                                                                                          s/ Ketly Pierre
